Citation Nr: 1222075	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-43 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of entitlement to service connection for chloracne, diabetes mellitus and a prostate disorder, to include as due to toxic herbicide exposure, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter is on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Specifically, by a rating action dated in September 2008, the RO denied the assignment of a disability rating in excess of 30 percent for an acquired psychiatric disorder and a TDIU.  The Veteran filed a notice of disagreement.  A statement of the case (SOC) was mailed to the Veteran on November 29, 2010.  The RO received a substantive appeal from the Veteran (though his attorney) on January 31, 2011.  As the substantive appeal was date stamped but not postmarked, it is deemed to have been received in a timely manner.  38 C.F.R. §§ 20.302(b), 20.305 (2011).  

The Veteran testified before the undersigned Veterans Law Judge in February 2012.  A transcript of these hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In this case, in a January 2011 statement, the Veteran's representative (an attorney who no longer represents him) averred that the Veteran was in receipt of disability benefits from the SSA.  However, there has been no apparent attempt to acquire the treatment records the SSA may possess.  In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).

Indeed, the United States Court of Appeals for Veterans Claims (Court) has specifically held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  Given the likelihood that these records are relevant to the issues on appeal, an attempt should be made to acquire them.

Next, by submitting a timely substantive appeal in January 2011, the Veteran appealed his claim related to an increased rating for his acquired psychiatric disability.  However, when he testified before the undersigned Veteran's Law Judge in February 2012, it was not discussed, nor was there any indication that either the Veteran or his representative understood that his issue was on appeal.  While it is true that the veteran has the responsibility to pursue his own claims, See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court has made clear that the Veterans Law Judge that directs the hearing "must not only be familiar with the claims file but also be engaged in the hearing process."  Bryant v. Shinseki, 23 Vet. App. 488. 496 (2010).  Therefore, in order to prevent the possibility that the Veteran may have been prejudiced by this omission, he should be informed that this issue is on appeal, and asked whether he would like to testify at a hearing before the Board on this issue.  

VA examinations and opinions are also required regarding the Veteran's psychiatric disorder and TDIU claims.  First, the Board notes that the Veteran's most recent psychiatric VA examination is now approximately four years old, and it is appropriate that his most recent symptoms be evaluated.  Cf. VAOPGCPREC 11-95.  Thus, while on remand, and to best serve the Veteran's interests, he should be scheduled for a new examination to assess the current nature of his psychiatric disability.  

Regarding his TDIU claim, a grant of TDIU benefits is based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  However, only a medical professional can state whether the Veteran's service connected disabilities, either alone or in aggregate, prevent him from obtaining and maintaining substantially gainful employment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such an opinion has not been provided, one is necessary in order to consider this claim.  

Finally, the claims file reflects that the Veteran has received medical treatment from the Albany VA Medical Center (VAMC).  However, as the claims file only includes treatment records from that facility dated up to November 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran advising him of his right to testify before a Veterans Law Judge on the issue of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder.  If the Veteran wishes to testify at such a hearing, he should be scheduled for one before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e). 

2.  Acquire the Veteran's treatment records from the VA Medical Center in Albany, New York, for the period since November 2010.  A record of any negative development should be included in the claims file.

3.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

4.  Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder. The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

The examiner should identify all current manifestations of the Veteran's psychiatric disorder, should provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disorder, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

5.  Schedule the Veteran for an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and   occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination. All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities collectively preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

The term "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).

The examiner must consider the Veteran's lay statements regarding his disorders.  All findings and comments should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion. Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his current service-connected disabilities, his symptoms during active duty service, and the presence of any underlying pathology.

A single examiner may conduct both examinations if he or she has the requisite training.  However, the opinion regarding TDIU must consider both the Veteran's psychiatric and physical disabilities.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

In addition to the issues addressed in this Remand, both the AMC and the applicable examiners must be cognizant of the Veteran's claims related to chloracne and diabetes mellitus, which are addressed in a separate decision, and how those claims may impact their conclusions. 

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond.  Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


